U.S. Postal Service
  CERTIFIED MAIL RECEIPT
  (Domestic Mail Only; No Insurance Coverage Provided)




                  Poataga   $   fc L.
                                              1

          Certified Fee         3-
    Reltrm Roeeipt Fea          £-<55        Hera
{Endoisement Required)

 Rcstrcted Delivery Fee
(Endorsement Requited)                  IS        ,

                                                  1

 Tola! Postage & Foes


Sent To/      I

         C
City, State, ZIP' 4
Certified Mail Provides:
■ A mailing receipt
■ A unique identifier for your mailpleco
■ A signature upon delivery
■ A record of delivery kept by the Postal Service for two years
Important Reminders:
 m Certified Mail may ONLY be combined with First-Class Mail or Priority Mail.
■ Certified Mail is not available for any class of international mail.
■ NO INSURANCE COVERAGE IS PROVIDED with Certified Mail. For
 valuables, please consider Insured or Registered Mall.
■ For an additional fee, a Return Receipt may be requested to provide proof of
 delivery. To obtain Return Receipt service, please complete and attach a Return
  Receipt (PS Form 3811) to the article and add applicable postage to cover the
 fee. Endorse mailpiece "Return Receipt Requested". To receive a fee waiver for
  a duplicate return receipt, a USPS postmark on your Certified Mail receipt is
  required.
a For an additional fee, delivery may be restricted to the addressee or
 addressee's authorized agent. Advise the clerk or mark the mailpiece with the
  endorsement "Restricted Delivery.

■ If a postmark on the Certified Mail receipt is desired, please present the arti
  cle at the post office for postmarking. If a postmark on the Certified Mail
  receipt is not needed, detach and affix label with postage and mail.
IMPORTANT: Save this receipt and present it when making an inquiry.

PS Form 3800, January 2001 (Reverse)                          102595-M-02-0451